Cooper, J.,
dissenting.
I am unable to concur in the construction of the statute relative to the conveyance of the homestead, adopted by the majority of the court. If an intention to abandon the homestead is equivalent to an abandonment, that in my opinion is an end of the statute; if it is not, then the deed in this case made by the appellee of his homestead was invalid, because not 'joined in by the wife in the manner prescribed by the statute. I cannot believe that the legislature ever contemplated restricting any other class of owners of homesteads from disposing of them, than those intending to abandon them, for it is not to be presumed that any man will attempt to convey his homestead, unless at the time of making the conveyance he intends to abandon it as a homestead. If the grantor in this case had reconsidered his intention of removing from the premises after the execution of the deed, I do not understand that one of my colleagues would have held the deed good so as to enable the purchaser to evict the seller. So at last it comes to the proposition that it is the subsequent abandonment which gives validity to the conveyance. This is the construction given to a similar statute by the courts of Illinois, to which construction none of us assent. I do not controvert the proposition, that the husband, as the head of the family had the power to fix the domicile, and therefore could without the consent of his wife abandon the homestead, and then make sale of it, but until an- actual abandonment, I think the joinder of the wife in the manner prescribed by the statute is necessary to the validity of the conveyance.
Counsel for the appellee then filed a suggestion of error and argument citing, among others, the following authorities : Taylor v. Hargous, 4 Cal. 268; Dorsey v. McFarland, 7 Cal. 342; Guiod v. Guiod, 14 Cal. 506 ; Harper v. Forbes, 15 Cal. 202; Atkinson v. Atkinson, 40 N. H. 249; Beecher v. Baldy, 7 Mich. *529488; Dye v. Mann, 10 Mich. 291; Fisher v. Meister, 24 Mich. 447; Wallace v. Harris, 32 Mich. 380. But the court did not change its decision.